35 F.3d 556
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel H. SLOAN, Appellant,andCreighton W. SLOAN, son and next friend of Helen MarjorieSloan, Plaintiff,v.SOVRAN BANK, N.A., Defendant Appellee.Alma D. SLOAN, Plaintiff Appellee,v.Samuel H. SLOAN, Administrator of the Estate of Leroy B.Sloan, deceased, Defendant Appellant,andHelen Marjorie SLOAN, His surety, Defendant.Creighton W. SLOAN, Guardian of Helen Marjorie Sloan,Plaintiff Appellee,v.Samuel H. SLOAN, Defendant Appellant,andHelen Marjorie SLOAN;  Creighton W. Sloan, Defendants.
Nos. 94-1453, 94-1454, 94-1455.
United States Court of Appeals, Fourth Circuit.
Submitted June 21, 1994.Decided August 18, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Lynchburg.  Jackson L. Kiser, Chief District Judge.  (CA-94-1-L, CA-94-2-L, CA-94-3-L).
Samuel H. Sloan, Appellant Pro Se.
W.D.Va.
DISMISSED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders denying his petitions for removal and remanding these cases to state court and denying reconsideration of these orders.


2
To the extent Appellant appeals from the orders remanding the actions to the state court, the appeals are untimely and must be dismissed.  Appellant noted the appeals outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period as provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to timely note these appeals or obtain extensions of the appeal period deprives this Court of jurisdiction to review the orders denying Appellant's removal petitions.


3
With certain exceptions not applicable here, "an order remanding a case to the State court from which it was removed is not reviewable on appeal or otherwise."  28 U.S.C.A. Sec. 1447(d) (West 1994);   see Nutter v. Monongahela Power Co., 4 F.3d 319 (4th Cir.1993).  This section also precludes reconsideration of the order remanding the case to state court.   Three J. Farms, Inc. v. Alton Box Bd. Co., 609 F.2d 112, 115 (4th Cir.1979), cert. denied, 445 U.S. 911 (1980).  Because we lack jurisdiction, we will not review Appellant's appeals from the district court's orders denying reconsideration of the orders remanding these cases to the district court.  Accordingly, we deny Appellant's motion for appointment of counsel and dismiss these appeals.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Sloan filed a motion requesting this Court to enjoin the proceedings in the state court action underlying appeal number 94-1455.  Because the case was remanded to the state court and we do not have jurisdiction over this appeal, we deny Sloan's motion for injunctive relief